Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 8: a shaft hole for the central shaft to run through is provided on the UPPER END OF THE AGENT FEEDING CHAMBER must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Claim 8: “mechanical sealing part” is considered synonymous with “means for mechanical sealing”. The functional language is “sealing”. The claim language is lacking structure, therefore 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
In the specification, in paragraphs [0016] and [0040], “mechanical sealing part” is mentioned and the purpose is given in [0040], but not sufficient structure. It is also shown in the figures, figure 2 element 72, but the figure is not clear what structure is disclosed. The intended structure could range from a packing gland, fluid packing, ring seals, bearings, spring packing, etc. The specific structure, needs to be described to understand how the packing works.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, there is insufficient structure in the specification, drawings, or claim language to describe what the “mechanical sealing part” consists of.

Claim limitation “mechanical sealing part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, In Claim 8, sufficient function is disclosed but not sufficient structure. The intended structure could range from a packing gland, fluid packing, ring seals, bearings, spring packing, etc. The specific structure, needs to be described to understand how the packing works. Sufficient supporting structure is neither found in the specification nor drawings.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Chinese Patent No. 204973704U hereinafter Xue) in view of Warren (Swiss Patent No. 382130A hereinafter Warren). Utilized machine translations of the descriptions of Xue and Warren are attached.

Regarding Claim 1, Xue teaches a highly efficient pipe-type flocculation mixer (figure 1: mixing kettle 1 is for flocculant mixing [mixing kettle 1 is considered a reading on pipe-type as it is a small volume of space]), comprising: a feeding pipe, a mixing pipe, a discharging pipe and a mixer (figure 1: mud water feed pipe 2, mixing kettle 1, mud water discharge pipe 3, and stirring shaft 5 with stirring sheet 7), the mixing pipe is a circular pipe and has two blind ends (figure 1: mixing kettle 1 is circular in nature and has a closed top and bottom); the mixer comprises a driving motor, a mixing blade and a central shaft (figure 1: mixing kettle 1 has a motor 6, stirring shaft 5, stirring sheet 7); one end of the central shaft is coupled to the driving motor, and the other end of the central shaft is coupled to the mixing blade (figure 1: shaft 5 is coupled to motor 6 on one end and stirring sheet 7 on the other); and an axial length of the mixing blade enables the mixing blade to be exactly accommodated in the mixing pipe (figure 1: stirring shaft 5 with stirring sheet 7 is accommodated in mixing kettle 1 & exactly accommodated is interpreted as the length of the mixing blade allows for the blade to be housed in the mixing pipe).
Xue is silent on wherein the feeding pipe, the mixing pipe and the discharging pipe are disposed in parallel and sequentially communicated.
Warren teaches the feeding pipe, the mixing pipe and the discharging pipe are disposed in parallel and sequentially communicated (figure 2: first feed device 17, tank 10, and discharge device 19 are disposed in parallel and sequentially connected).
Xue and Warren are analogous in the field of mixers for industrial purposes with electric motor powered mixing coming from above. It would have been obvious to one skilled in the art before the 

Regarding Claim 2, modified Xue teaches the highly efficient pipe-type flocculation mixer (figure 1: mixing kettle 1 is for flocculant mixing [mixing kettle 1 is considered a reading on pipe-type as it is a small volume of space]) according to claim 1, wherein Warren further teaches a notch is opened in a sidewall of the discharging pipe (figure 2: slot between tank 10 and discharge device 19, on the discharge device side), a notch is opened in a sidewall of the mixing pipe (Xue figure 1: mixing kettle 1) facing the discharging pipe (figure 2: slot between tank 10 and discharge device 19, on the tank 10 side), and a notch of the mixing pipe (Xue figure 1: mixing kettle 1) is directly connected to the notch of the discharging pipe, to realize communication (figure 2: slot between tank 10 and discharge device 19, the openings on both the tank and discharge device side directly connect to each other, to realize communication).
Modified Xue is silent on a notch is opened in a sidewall of the feeding pipe, a notch is opened in a sidewall of the mixing pipe facing the feeding pipe, and a notch of the mixing pipe is directly connected to the notch of the feeding pipe, to realize communication.  
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate the discharge device, it’s notch, a notch on the feeding side of the mixing pipe, and to connect the duplicated discharge device to the notch on the mixing pipe’s feeding side (i.e. inlet to the mixing pipe) in order to better control the amount of material being fed into the mixer since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 3, modified Xue teaches the highly efficient pipe-type flocculation mixer (figure 1: mixing kettle 1 is for flocculant mixing [mixing kettle 1 is considered a reading on pipe-type as it is a small volume of space]) according to claim 2, wherein Warren further teaches the notches are all axially elongated (figure 2: slot opening of discharge device 19 elongates in the axial direction parallel to stirrer rod 13).
Modified Xue is silent on their lengths are equal to the length of the mixing pipe.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the notch lengths of the discharge and feed devices to equal the length of the mixing pipe in order to maximize flowrates through the mixing device since it has been held that, absent any unexpected result, a mere change in form or shape on the basis of suitability is a matter of obvious mechanical design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 4, modified Xue teaches the highly efficient pipe-type flocculation mixer (figure 1: mixing kettle 1 is for flocculant mixing [mixing kettle 1 is considered a reading on pipe-type as it is a small volume of space]) according to claim 1, wherein Warren further teaches one end of the feeding pipe opposite to a feed port is a blind end (figure 2: discharge device 19 [now duplicated and installed on the feed side of mixing kettle 1] is blinded on the top side), and one end of the discharging pipe opposite to a discharge 11port is a blind end (figure 2: discharge device 19 is blinded on the top side). 
Modified Xue is silent on wherein the blind end of the feeding pipe, the blind end of the discharging pipe, and one blind end of the mixing pipe are flush with each other. 
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the lengths of the discharge device, mixing pipe, and duplicated discharge device so the blind ends are flush with each other in order to maximize flowrates through the mixing 

Regarding Claim 5, Xue teaches the highly efficient pipe-type flocculation mixer (figure 1: mixing kettle 1 is for flocculant mixing [mixing kettle 1 is considered a reading on pipe-type as it is a small volume of space]) according to claim 4, wherein the driving motor is directly connected outside one blind end of the mixing pipe (figure 1: motor 6 is directly connected outside the top blind end of mixing kettle 1).  

Regarding Claim 9, Xue teaches the highly efficient pipe-type flocculation mixer (figure 1: mixing kettle 1 is for flocculant mixing [mixing kettle 1 is considered a reading on pipe-type as it is a small volume of space]) according to claim 1, wherein an agent feeding hole is directly opened in a sidewall of the feeding pipe (figure 1: flocculant conduit 4 is directly opened in sidewall of mud water feed pipe 2).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Chinese Patent No. 204973704U hereinafter Xue) in view of Warren (Swiss Patent No. 382130A hereinafter Warren) in further view of Schuster et al. (Japanese Patent Publication No. 2002/045670 A hereinafter Schuster). Utilized machine translations of the descriptions of Xue and Warren are attached. 

Regarding Claim 6, Xue teaches the highly efficient pipe-type flocculation mixer (figure 1: mixing kettle 1 is for flocculant mixing [mixing kettle 1 is considered a reading on pipe-type as it is a small volume of space]) according to claim 1, the driving motor is connected at an outer end of the agent feeding chamber (figure 1: motor 6 is connected to stirring shaft 5 adjacent to flocculant feeding tube agent spout])  
Xue is silent on an agent feeding chamber is further disposed at one end of the mixing pipe; an upper section of the central shaft is disposed in the agent feeding chamber, an agent feeding hole communicated with the agent feeding chamber is provided on a sidewall of the agent feeding chamber.
Schuster teaches on an agent feeding chamber is further disposed at one end of the mixing pipe (figure 2: rotating union 218 is located at the top end of vessel 201 and hollow to allow particles 212 to pass through); an upper section of the central shaft is disposed in the agent feeding chamber (figure 2: top of impeller tube 300 is directly connected to the bottom side of rotating union 218), an agent feeding hole communicated with the agent feeding chamber is provided on a sidewall of the agent feeding chamber (figure 2: rotating union 218 has a hole on its right side for particles 212 to enter it).
Xue and Schuster are analogous in the field of mixers for industrial purposes with electric motor powered mixing coming from above and hollow shafts to allow passage for particulate material. It would have been obvious to one skilled in the art before the effective filing date to modify the stirring shaft and flocculant feeding tube of Xue with the agent feeding chamber is further disposed at one end of the mixing pipe; an upper section of the central shaft is disposed in the agent feeding chamber, an agent feeding hole communicated with the agent feeding chamber is provided on a sidewall of the agent 

Regarding Claim 7, Xue teaches the highly efficient pipe-type flocculation mixer (figure 1: mixing kettle 1 is for flocculant mixing [mixing kettle 1 is considered a reading on pipe-type as it is a small volume of space]) according to claim 6.
Xue teaches the agent spout (page 1 “utility model content” 10 lines from start of section: “The lower end sidewalls has a radial through hole, and the radial through hole is located between the upper and lower agitating blades.” [considered a reading on agent spout]).  
Xue is silent on the agent spout being axially elongated (along the axis of stirring shaft 5).
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the lengths of the agent spout along the axial direction in order to maximize flocculant addition flowrates through the flocculant feeding tube since it has been held that, absent any unexpected result, a mere change in form or shape on the basis of suitability is a matter of obvious mechanical design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Chinese Patent No. 204973704U hereinafter Xue) in view of Warren (Swiss Patent No. 382130A hereinafter Warren) in further view of Schuster et al. (Japanese Patent Publication No. 2002/045670 A hereinafter Schuster) and Calvert (U.S. Patent No. 3,075,747 hereinafter Calvert). Utilized machine translations of the descriptions of Xue and Warren are attached. 

Claim 8, modified Xue teaches the highly efficient pipe-type flocculation mixer (figure 1: mixing kettle 1 is for flocculant mixing [mixing kettle 1 is considered a reading on pipe-type as it is a small volume of space]) according to claim 6.
Modified Xue is silent on a shaft hole for the central shaft to run through is provided on the upper end of the agent feeding chamber, and a mechanical sealing part is provided at the shaft hole.  
Calvert teaches a shaft hole for the central shaft to run through (see annotated image below of figure 2) is provided on the upper end of the agent feeding chamber (figure 2: fluid packing is the agent that enters the packing chamber at injector 16), and a mechanical sealing part is provided at the shaft hole (figure 2: packing gland assembly 14).  
Xue and Calvert are analogous in the field of single, central-shafted, and motorized rotating industrial stirrers. It would have been obvious to one skilled in the art before the effective filing date to modify the stirring shaft and agent feeding chamber of Xue with the shaft hole for the central shaft to run through is provided on the upper end of the agent feeding chamber, and a mechanical sealing part is provided at the shaft hole of Calvert in order to seal against leakage (Calvert C5 L12 – 15).


    PNG
    media_image1.png
    279
    548
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774